Title: General Orders, 28 January 1778
From: Washington, George
To: 



Head-Quarters Valley-Forge Wednesday Jany 28th 1778.
Minorca—Minden. Manchester.


As there has been an extraordinary and unaccountable waste of Ammunition in many of the brigades; as soon as the brigades are completed therewith agreeable to yesterdays orders, the Commander in Chief positively orders the Colonels and Commanding Officers of Regiments to see that an Officer in each Company carefully examine their men’s ammunition every day at roll-call in the morning and severely punish any soldier who shall carelessly waste a single Cartridge.
At a General Court-Martial whereof Majr Church was President Jany 26th William McIntire a soldier in 7th Pennsylvania Battn tried for robbing a load of wheat &c. from one of Coll Spencer’s Waggoners found guilty of a breach of 5th Article 18th Section of the Articles of War and sentenced to receive 30 lashes on his naked back well laid on, at the head of his own regiment.
At the same Court William Dearlove of 4th Pennsylvania Battalion tried for stealing money from Frederick Buzzard found guilty and sentenced to receive one hundred lashes well laid on. The Commander in Chief approves the aforegoing sentences and orders them to be put in execution tomorrow morning at roll-call at the head of the Regiment to which they respectively belong.
At a General Court Martial whereof Coll Clark was President Jany 22nd—Thomas Scott who acted in the Character of Waggon-Master tried for taking Forage contrary to General orders of 31st of december last, was acquitted of the charge exhibited against him; The General approving the sentence orders him to be released immediately.
Stephen Rice (at the same Court) of 8th Virginia Regiment tried for plundering the Inhabitants of the Country found guilty of the charge exhibited against him being a breach of 15th Article of 13th section of the Articles of War & sentenced to receive one hundred lashes on his naked back well laid on.
At the same Court Joseph Tern of 3rd Virginia Regiment tried for deserting from the Provost-Guard and taking a Prisoner with him, found guilty of a breach of Article 1st Section 6th of the Articles of War and sentenced to receive one hundred lashes on his naked back well laid on: Likewise Robert Gist Drummer in Coll Lamb’s Regiment of

Artillery tried for attempting to desert to the Enemy, found guilty, but on account of his youth only sentenced to receive fifty lashes on his bare back.
At a General Court-Martial whereof Coll Clark was President January 23rd—Benjamin Benney of Coll Hales Regiment tried for attempting to desert to the Enemy found guilty of the charge & sentenced to receive one hundred lashes on his bare back well laid on—The Commander in Chief approves the aforegoing sentences and orders them to be executed tomorrow morning at roll-call at the heads of their respective Regiments.
